DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

While any delay in prosecution is regrettable, upon further review and consideration, a new non-final rejection is given below.
Election/Restrictions
Claims 4-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotton (US 2006/0086877).
In regards to claim 1, Cotton teaches a rod holder for securement to the gunwale of a vessel comprising (fig. 1, element 66): a mounting bracket (fig. 1, element 40) having an upper surface and a lower surface with a centrally disposed aperture (fig. 1, disposed by element 66) therethrough, a cylindrical tube depending from said lower surface and extending said aperture a distance therefrom (fig. 1, element 22), said shaped mounting bracket having three screw fastener receptacles positioned around said aperture (fig. 1, elements 44); a threaded fastener screw constructed and arranged to fit into each said receptacle for securing said mounting bracket to the gunwale (fig. 1, elements 48) and a protective cover removably attached to said mounting bracket (fig. 1, element 52); wherein said protective cover conceals said mounting bracket and said threaded fastener screws from view (fig. 1, elements 52 and 40).
In regards to claim 2, Cotton teaches said mounting bracket has an outer diameter with at least two flat surfaces (fig. 1, elements 36 and 38), and said protective cover has an inner surface with reciprocal flat surfaces securable to said mounting bracket (fig. 1, elements 58, 68, and 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Gretz (US 9531177).
In regards to claim 3, Cotton fails to teach inset screws to couple said protective cover to said mounting bracket. 
Gretz teaches inset screws (fig. 1, element 44) to couple said protective cover (fig. 1, element 42) to said mounting bracket (fig. 1, element 36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cotton to incorporate the teachings of Gretz in order to include inset screws. Doing so would allow the protective cover to be securely attached to the mounting bracket preventing it from being lost overboard during fishing.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of McGowan (US 1448808).
In regards to claim 9, Cotton teaches the upper portion constructed and arranged to receive a forked fishing rod butt (fig. 2, element 26 and 28).
Cotton fails to teach a fixed end plug secured to an end of said cylindrical tube for receipt of a rotational plug, said rotational plug and a lower portion having a shaped shaft for engaging a rotation lock washer having engagement tabs that are operatively associated with said fixed end plug; wherein said rotational plug can be rotated and secured into various positions.
McGowan teaches a fixed end plug (fig. 2, element B) secured to an end of said cylindrical tube (fig. 2, element A) for receipt of a rotational plug (fig. 2, element E), a lower portion having a shaped shaft (fig. 1 and 2, element B) for engaging a rotation lock washer (fig. 5 and fig. 4, element E) having 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cotton to incorporate the teachings of McGowan in order to include a rotational and fixed end plug. Doing so would allow the fisherman to securely include a fishing rod with a fork butt. This would allow for the fishing rod to be securely attached to the fishing rod holder ensuring that the rod doesn’t get damaged by pulling it to one side.
In regards to claim 10, Cotton, as modified, teaches a shaped shaft is hollow to allow water to drain from said cylindrical tube (as seen fig. 3, the tube is hollow for water to drain through).
In regards to claim 11, Cotton as modified teaches a fastener (McGowan-fig. 2, element C) for securing said rotation plug (McGowan-fig. 2, element E) to said end plug (McGowan-fig. 2, element B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of rod holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS LEO SENECZKO/               Examiner, Art Unit 3644      

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644